Citation Nr: 9916033	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
cystitis with bladder adhesions from December 1992.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a left foot disability, fifth toe 
osteotomy and second and third toe arthroplasties, from 
September 1995.

3.  Entitlement to service connection for bunions of the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion









WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to December 
1992.

The Board of Veterans' Appeals (Board) notes that in the 
original claim on appeal, the veteran sought initial 
compensable ratings for cystitis with bladder adhesions and 
postoperative residuals of a left foot disability, the 
evaluations of which were subsequently increased to 40 
percent and 10 percent, respectively.  

While there is some indication in the record that the veteran 
may now be satisfied with the 40 percent evaluation for 
cystitis, the Board finds that she has not clearly withdrawn 
this issue from her appeal, and that this issue therefore 
continues to be a matter for current appellate consideration.  

The Board further notes that it has recharacterized the 
issues of entitlement to increased evaluations in light of 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), which is addressed more fully below.


FINDINGS OF FACT

1.  Since December 1992, cystitis with bladder adhesions have 
been manifested by symptoms in an unexceptional disability 
picture that did not more nearly approximate constant wearing 
of an appliance for incontinence or the wearing of absorbent 
materials which must be changed more than four times a day.

2.  Since September 1995, the veteran's postoperative 
residuals of a left foot disability, fifth toe osteotomy and 
second and third toe arthroplasties, have been manifested by 
symptoms in an unexceptional disability picture that did not 
more nearly approximate moderately severe impairment.

3.  The claim for service connection for bunions of the left 
foot is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for cystitis with 
bladder adhesions from December 1992 is not warranted.  38 
U.S.C.A. § 1155, 5107(a) (West 1991);  38 C.F.R. §§ 3.321, 
4.115, Diagnostic Code 7512 (1998 and prior to 1994); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  An evaluation in excess of 10 percent for postoperative 
residuals of a left foot disability, fifth toe osteotomy and 
second and third toe arthroplasties, from September 1995, is 
not warranted.  38 U.S.C.A. § 1155, 5107(a); 38 C.F.R. 
§§ 3.321, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284, 
4.118, Diagnostic Codes 7804, 7805 (1998); Fenderson v. West, 
12 Vet. App. 119 (1999).

3.  The claim for service connection for bunions of the left 
foot is not well grounded.  38 U.S.C.A. § 5107(a). (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 40 percent for cystitis with 
bladder adhesions from December 1992.

Criteria

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to 1994, 38 C.F.R. § 4.115a, Diagnostic Code 7512 
provided a 60 percent rating for chronic cystitis where 
incontinence exists, requiring constant wearing of an 
appliance, and effective 1994, chronic cystitis is rated as 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7512 (from 1994).

Voiding dysfunction is rated as leakage, frequency, or 
obstruction.  A 20 percent evaluation is assigned for leakage 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  A 40 percent 
evaluation is assigned for leakage that requires wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is assigned for leakage that 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a 
(from 1994).

A 10 percent rating is warranted for urinary frequency with 
the daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  A 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  A 40 percent rating is warranted for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a (from 
1994).

Obstructive voiding that requires intermittent or continuous 
catheterization is assigned a 30 percent evaluation.  A 10 
percent evaluation is assigned when obstructive voiding is 
manifested by marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream), with one or 
a combination of the following: post void residuals greater 
than 150 cc; uroflowmetry-markedly diminished peak flow rate 
(less than 10 cc); recurrent urinary tract infections 
secondary to obstructions; or stricture disease requiring 
periodic dilation every two to three months.  Obstructive 
symptomatology, with or without stricture disease, requiring 
dilation one to two times a year is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.115a (from 1994).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Department of Veterans Affairs (VA) Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991); Marcoux v. Brown, 10 Vet. App. 3 (1996).

Factual Background

The history of the subject disability shows that the veteran 
was originally granted service connection for cystitis with 
bladder adhesions and assigned a noncompensable rating by a 
rating decision in March 1996, effective September 1995, 
based on treatment records from Bearle Air Force Base (BAFB) 
and service medical records.  

Service medical records reveal that the veteran underwent a 
third caesarian section on February 18, 1988, with complaints 
of right flank pain and related symptoms in 1992.  

BAFB records for the period of November 1993 to July 1995 
reflect that in February 1993, the veteran underwent a 
cystometrogram (CMG), the results of which were determined to 
be essentially normal.  The impression at this time was 
possible interstitial cystitis.  In September 1993, it was 
noted that the veteran's complaints included a urinary tract 
infection (UTI) with occasional dysuria and urgency that had 
been recurrent over the previous year.  The veteran reported 
that she had seen multiple providers in the interim including 
a urologist in February 1993 who said the problem was an 
inflamed bladder, and who placed the veteran on Ibuprofen.  
Thereafter, the veteran reported a decrease in symptoms, but 
that she would occasionally get "light symptoms."  
Approximately one month prior to this consultation, she was 
seen by civilian urgent care for an increase in symptoms 
including abdominal pain, nocturia, and occasional loss of 
urine.  The assessment at this time was "cystitis ? 
chronic."  Two weeks later, an entry reflects that the 
veteran complained of a continuation of her symptoms.  

A private medical report from S. N. Medical Group, dated in 
September 1993, indicates that the veteran reported a history 
dating back approximately one year to 18 months earlier of 
intermittent lower tract irritative symptoms consisting of 
some frequency, urgency, low back and side discomfort without 
significant dysuria, and no hematuria, stranguria, 
incontinence, etc.  The report went on to note that the 
veteran's urological history was significant for episodes of 
UTI's in the past, with symptoms compatible with cystitis.  
Results of evaluation in November 1992 and February 1993 were 
interpreted to reveal negative findings except that 
cystoscopy revealed some erythematous areas.  The impression 
was unexplained lower urinary tract irritative symptoms-rule 
out carcinoma in "SITU," interstitial cystitis, bladder 
instability, neurogenic component, etc.  

A private medical statement from Dr. Q., dated in December 
1993, reflects that the veteran underwent cystoscopy and 
dilation of a significant urethral stenosis and that at this 
time, her back pain had resolved, there was a decrease in 
nocturia, and her urinalysis was clear.  The veteran was 
reportedly feeling somewhat better and at this point, did not 
feel she needed further dilation for her urethral stenosis.

BAFB records for the period of April to December 1994 reveal 
that in April 1994, the assessment was history of stenosis of 
the urethra.  In May 1994, there was a complaint of noted 
dyspareunia and the diagnosis was dysmenorrhea and 
menorrhagia secondary to fibroids, and pelvic pain, 
dyspareunia and bladder pain found to be most likely 
secondary to adhesion.  It was also noted that it was 
possible that the bladder was fixed to the uterus and that 
there was a yeast infection based on the symptoms and 
clinical findings.  At this time, the veteran's primary 
desire was to take care of the pelvic pain.  

A June 1994 laparoscopy at BAFB was interpreted to reveal 
adhesions of the bladder to the anterior uterus and cervix 
with possible retractions accounting for the veteran's pain.  
The pelvis was noted to have a slightly enlarged uterus 
consistent with uterine fibroids, and missing tubal segments 
were found to be consistent with previous ligation.  In 
August 1994, the veteran underwent another laparotomy, lysis 
of adhesions and repair of uterine dehiscence, and it was 
noted that there was a tight tenting of the peritoneum and 
bladder between the anterior abdominal wall and the uterus 
and cervix.  Once the adhesions had been taken down, it was 
noted that there was a defect in the uterine incision from 
previous caesarian sections.  The operative diagnosis was 
dehiscence of caesarian section scar and adhesions of the 
bladder to the incisional defect.  In December 1994, the 
veteran complained of increased urinary frequency and the 
diagnosis was UTI.

Private medical records from Dr. C., dated in February 1995, 
indicate that the veteran reported a UTI in December 1994 and 
that she was experiencing the same symptoms at this time.  

Medical records from BAFB from July 1995 reflect that the 
veteran reported chronic and increased frequency of urination 
with slight discomfort of the urethra, and the assessments 
included chronic pelvic pain and back pain.  

Private medical records from Dr. B. for the period of August 
to October 1995, reflect that in August 1995, the veteran 
reported severe urgency, pain in the hypogastric area of the 
left flank, backache, some leakage with urgency, and chronic 
cramps.  The diagnosis included frequency/urgency syndrome, 
urge incontinence, pelvic pain, and dysmenorrhea.  In a 
medical report dated in September 1995, Dr. B. indicated that 
the veteran complained of severe urgency, pain in the 
hypogastric area, some left flank pain, and backache.  The 
veteran would also reportedly leak urine with urgency and 
there would also be occasional urine loss with coughing, 
straining or sneezing.  The veteran also related complaints 
of pain similar to menstrual cramps and stated that voiding 
seemed to relieve this cramping sensation.  After noting the 
veteran's history of evaluation in 1992 and later at BAFB, 
Dr. B. referred to her problem as an open window in the lower 
uterine segment which was closed with surgery.  It was also 
noted that there were significant adhesions.  More recently, 
the veteran was noted to have a complex ovarian cyst.  In 
summary, Dr. B. indicated that the veteran's then-current 
urinary symptoms were severe urgency, moderate dysuria, 
frequency voiding every two hours, nocturia times 2, post 
void fullness, mild stress incontinence, and severe urge 
incontinence, for which various examinations were conducted.

Dr. B. indicated that examination revealed a slight 
enlargement of the uterus and that the veteran's pattern of 
voiding was very obstructive and intermittent.  Based on the 
findings, there was a diagnosis of frequency, urgency 
syndrome, rule out interstitial cystitis, rule out 
urethrotrigonitis or urethral diverticulum, urge 
incontinence, rule out detrusor instability, pelvic pain, 
secondary dysmenorrhea, rule out recurrent bacterial 
cystitis, and right ovarian cyst.  It was noted that the 
veteran would be returning for further studies.  There was a 
diagnosis of frequency/urgency in October 1995, at which time 
it was noted that the veteran underwent a CMG.

Private medical records from Dr. Y. for the period of October 
1995 to February 1996 indicate that in October 1995, there 
was a diagnosis of fungal vaginitis and a complicated history 
that might indicate urethral syndrome.  A week later, the 
veteran complained of an aching feeling in the left groin and 
low back pain, however, it was also indicated that the 
veteran related that this was the best she had felt in years.  
In November 1995, the veteran reported no urgency and no back 
pain, and the veteran indicated that this was the best she 
had felt in three years.  In January 1996, it was noted that 
the veteran was exercising again and that the need to void 
did not interrupt her exercise.  In February 1996, it was 
noted that the veteran was feeling better.

VA medical examination in May 1996 revealed that the veteran 
reported her history of multiple cesarean sections and an 
extensive evaluation in 1994, which included cystoscopy, 
laparoscopy and laparotomy that revealed adhesions between 
the uterus and the bladder that were felt to be due to a 
dehiscence of the C-section scars from the previous 
surgeries.  The veteran reported that she was taking 
"Levsinex" at night for her urinary urgency and frequency, 
and that she was under treatment by a private urologist in 
Sacramento, California.  Physical examination of the abdomen 
revealed nontender, nonadherent, and nondepressed surgical 
scars.  There were no masses, tenderness, or organomegaly, 
and the diagnosis included history of cystitis and bladder 
adhesions.  

BAFB records for the period of May to August 1996 reflect 
that in May 1996, the veteran reported pelvic pain and the 
assessment was chronic pelvic pain and adhesive diagnosis.  
In July 1996, it was noted that the veteran had been treated 
for chronic interstitial cystitis and had multiple UTI's and 
yeast infections.  She now wanted an evaluation for chronic 
pelvic pain which she found had not improved with the 
previous surgery in August 1994.  A hysterosalpingogram (HSG) 
in August 1996 was interpreted to reveal normal findings.

A rating decision in October 1996 increased the evaluation 
for cystitis with bladder adhesions from noncompensable to 20 
percent, effective from September 1995.

VA medical examination in November 1996 revealed that the 
veteran was still taking the "Levsinex" at night for 
urinary frequency, and that on a good day, she changed pads 
two to three times a day.  On a bad day, she changed them six 
times a day.  During the day, she voided every twenty to 
thirty minutes.  At night, with the taking of her medication 
every three to four days, she would experience nocturia only 
once.  Without her medication she would be awakened three or 
four times a night.  The veteran had never had to resort to 
intermittent or continuous catheterization, and had not had 
any UTI requiring drainage or recurrent UTI's requiring 
hospitalizations.  Her last surgery was in August 1994.  
Examination revealed no change from her previous VA 
examination in May 1996, and the diagnosis was status post 
cesarean times three with dehiscence of uterus resulting in 
bladder adhesion with urinary incontinence, frequency and 
dysuria.

Additional private medical records from Dr. Y. from January 
1997 reflect that the veteran reported that she leaked urine 
"every once in a while."  She first noticed this after 
voiding and felt that she had not wiped sufficiently.  
However, she then noted that she could not keep dry.  It 
usually occurred after one-fourth of her voids.  She 
reportedly had no awareness of incontinence and just noticed 
when she was wet.  She wore pads most of the time.  She 
changed pads more than twice a day and she would be "just 
moist" when she would change.  The assessment was that all 
of the veteran's symptoms were explainable as urethra 
syndrome.

At the veteran's personal hearing in August 1997, the veteran 
testified that on a good day, she had to change her absorbent 
materials three or four times a day (transcript (T.) at p. 
2).  She further indicated that urgency was still present and 
that she voided approximately every thirty minutes (T. at p. 
2).  She also continued to experience nocturia at the rate of 
twice a night (T. at p. 2).  There was also pain, fatigue, 
swelling, irritability and recurring yeast infections (T. at 
pp. 2-3).  In August 1994, the veteran remembered that a 
physician had told her that she may later need a hysterectomy 
(T. at p. 3).  At this time, the veteran was using sanitary 
napkins (T. at p. 6).  She denied having additional treatment 
at BAFB during the previous year other than her annual Pap 
smear, and she had last seen her private urologist in 
approximately March 1997 (T. at p. 7).  


In January 1998 the RO increased the evaluation for cystitis 
with bladder adhesions from 20 to 40 percent, effective from 
September 1995.

February 1998 private hospital records from S. R. Medical 
Center reveal that the veteran was admitted with a chief 
complaint of chronic pelvic pain and some low back pain.  For 
problems associated with the bladder, the veteran noted that 
she had been seeing Dr. Y.  The discharge summary reflects 
that the veteran underwent a total abdominal hysterectomy 
with right salpingo-oophorectomy, appendectomy, and lysis of 
adhesions.  

In November 1998 The RO granted an earlier effective date of 
December 22, 1992 for service connection for cystitis with 
bladder adhesions and assigned a 40 percent evaluation from 
that date based on an earlier claim filed in January 1993.


Analysis

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board has reviewed the evidence with respect to this 
claim, and first notes that the veteran's cystitis with 
bladder adhesions is currently rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7512 for chronic cystitis, which is 
rated as voiding dysfunction under 38 C.F.R. § 4.115a.  The 
rating criteria found in this Diagnostic Code prior to 1994 
provided a 60 percent rating for chronic cystitis where 
incontinence exists, requiring constant wearing of an 
appliance.  Effective 1994, a 60 percent evaluation is 
assigned for leakage that requires the wearing of absorbent 
materials which must be changed more than four times per day.  
38 C.F.R. § 4.115a (from 1994).

Because there is no evidence of record with respect to the 
constant use of an appliance by the veteran for incontinence 
at any time, there would be no basis on which to provide an 
increased evaluation for this condition under the version of 
Diagnostic Code 7512 in effect prior to 1994.  See 38 C.F.R. 
§ 4.115a, Diagnostic Code 7512 (prior to 1994).  Thus, the 
remaining issue is whether the manifestations of the 
veteran's disability met or meet the criteria in effect after 
1994, i.e., leakage that requires the wearing of absorbent 
materials which must be changed more than four times per day.  
38 C.F.R. § 4.115a (from 1994).  In this regard, there is no 
record of a change of absorbent materials more than four 
times a day in 1994, and while there was a period of severe 
urgency and some leakage between approximately July and 
September 1995, the need for the change of absorbent 
materials during this period more than four times a day was 
not reported or otherwise documented in the record.

Thereafter, although the veteran reported changing pads as 
many as six times a day on a "bad" day at the time of her 
November 1996 VA medical examination, she further reported 
that on a "good" day she would change pads two to three 
times a day.  Moreover, from October 1995 to August 1996, the 
veteran did not complain of having to change pads more than 
four times a day in contemporaneous clinical records, and in 
January 1997, an entry in the records from Dr. Y. indicates 
that she changed pads more than twice a day and she would be 
"just moist" when she would change.  Finally, at the time 
of her personal hearing in August 1997, the veteran testified 
that on a "good" day, she had to change her absorbent 
materials three or four times a day (T. at p. 2).

Consequently, based on the above facts, the Board finds that 
while the veteran did report changing pads as many as six 
times a day on "bad" days in or about November 1996, the 
majority of reports in and after 1994 do not support the 
number of daily changes required for a 60 percent rating 
under the most current version of Diagnostic Code 7512.  
Therefore, the Board finds that there is no basis for a 
"staged" rating for any time period either prior to 1994 
under the older criteria of Diagnostic Code 7512 or after 
1994, under the new criteria.  38 C.F.R. §§ 4.7, 4.115, 
Diagnostic Code 7512 (1998 and prior to 1994); Fenderson v. 
West, supra.  




Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.

The Board also does not find that the veteran is entitled to 
an increased evaluation for cystitis with bladder adhesions 
under 38 C.F.R. § 3.321.  The Board cannot conclude that the 
disability picture as to this disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  

While the record does reflect consultations for urinary 
complaints at regular intervals, there has been no recent or 
frequent hospitalization for this disability.  In summary, 
the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating, and that consequently, a higher rating 
on an extraschedular basis for this disability is not 
warranted.

The Board notes that this determination is based not only 
upon the current level of disability produced by the 
veteran's cystitis with bladder adhesions, but on the level 
of disability since December 1992, the effective date of 
service connection as established by the RO in the rating 
decision of November 1998 based on the veteran's claim of 
January 1993.  See Fenderson v. West, supra.  Should the 
severity of this disability increase in the future, she may 
apply for an increased rating.



II.  Entitlement to an evaluation in 
excess of 10 percent for postoperative 
residuals of a left foot disability, 
fifth toe osteotomy and second and third 
toe arthroplasties.

Criteria

The veteran currently has a 10 percent evaluation for 
postoperative residuals of a left foot disability, fifth toe 
osteotomy and second and third toe arthroplasties under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 that provides for the 
evaluation of foot injuries.  Evaluations are provided as 
follows: when moderate, 10 percent; when moderately severe, 
20 percent; when severe, 30 percent.  The Diagnostic Code 
further notes that a 40 percent rating may be assigned where 
there is actual loss of use of the foot.  The schedular 
criteria do not further elaborate on the distinction between 
moderately severe and severe foot injuries, however, they are 
designed to reflect average impairments of earning capacity 
resulting from disease or injury in civil occupations.  
38 U.S.C.A. § 1155.

38 C.F.R. § 4.71a, Diagnostic Code 5271, provides for the 
evaluation of limited ankle motion by assigning a 10 percent 
rating for moderate limitation and 20 percent for marked 
limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 provides 
for the evaluation of ankylosis of the ankle.  For ankylosis 
limiting the ankle's plantar flexion to less than 30 degrees, 
the evaluation is 20 percent.  For ankylosis limiting plantar 
flexion to between 30 degrees and 40 degrees, or limiting 
dorsiflexion to between 0 degrees and 10 degrees, a 30 
percent evaluation is provided.  For ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
evaluation is provided.

The United States Court Appeals for Veterans Claims (Court) 
has held that where a Diagnostic Code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998), with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

As the Diagnostic Code under which the instant disability is 
rated, Diagnostic Code 5284, is not predicated on limited 
range of motion, the current case law would apparently 
support the conclusion that §§ 4.40 and 4.45 are not 
applicable herein.  While the Board clearly is obligated to 
follow the precedent opinions of the Court (Tobler v. 
Derwinski, 2 Vet. App. 8 (1991)), it is also obligated to 
follow the precedent opinions of the chief legal officer of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  

The General Counsel of VA has pointed out that the Court 
itself has not consistently followed the language in Johnson 
concerning the nonapplicability of these regulatory 
provisions where the underlying code is not based on 
limitation of motion.  Moreover, the General Counsel has 
expressed doubt about the validity of the articulated 
rational for this language in Johnson.  VAOGCPREC 23-97.  
Accordingly, the Board would rule in the alternative that, 
assuming a rating may be assigned for functional loss due to 
pain under a code that is not predicated on limitation of 
motion, in this case any functional loss due to pain 
experienced by the appellant is anticipated and compensated 
within the parameters of Diagnostic Code 5284.  

Factual Background

A review of the history of this disability shows that service 
connection was granted with a noncompensable rating assigned 
by the RO in March 1996, based on service medical records.  
Service medical records were found to show that the veteran 
was hospitalized for left second and third arthroplasty and 
left fifth osteotomy in July 1992.  A service pathology 
report revealed contracted and deformed second, third and 
fifth toes.  

VA medical examination in May 1996 revealed that the veteran 
had reportedly developed excessive callosities on the left 
fifth toe and had these trimmed down in 1992.  She reported 
that surgery was also preformed on the second and third toes.  
Current complaints included stiffness of the fourth toe and 
that she was forced to wear high-top tennis shoes.  

Physical examination of the left foot showed a 2 centimeter 
slightly erythematous area over the interphalangeal joint of 
the left fifth toe.  There were no excessive callosities.  
The range of motion of the metatarsophalangeal joint was 30 
degrees, and the interphalangeal joint was 10 degrees.  There 
were surgical scars over the second and third left toes.  X-
rays of the left foot were interpreted to reveal no evidence 
of recent fracture, dislocation or other bony abnormality, 
and it was specifically noted that there was no degenerative 
joint disease (DJD).  The overall diagnosis included status 
postoperative left fifth toe osteotomy.

An October 1996 rating decision increased the evaluation for 
this disability to 10 percent, effective from September 1995.

At the veteran's personal hearing in August 1997, the veteran 
testified that she had had surgery on the second, third and 
fifth toes on the left foot (T. at pp. 3-4).  The second and 
third toes were fused and the veteran indicated that the 
surgery was performed because of the problem she was having 
with bunions (T. at p. 4).  She further indicated that she 
continued to have pain in her foot and that this was 
dependent on her footwear (T. at p. 4).  With regular shoes, 
while the second and third toes did not bother her, she 
reported that the fourth toe would still rub on the top of 
the shoe (T. at p. 4).  After work, she took the shoes off on 
the drive home and when walking into the house (T. at p. 4).  
At that time, she would limp because of the pain (T. at p. 
4).  The summer was better on her foot because she could wear 
sandals (T. at p. 4).  

The veteran indicated that she was still having problems with 
bunions and that this depended on the shoes she was wearing 
(T. at p. 5).  In the summer, they were mild, but in the 
winter, they were more troubling (T. at p. 5).  The veteran 
described her foot condition as moderate to severe, because 
of the pain and swelling she experienced with activity (T. at 
p. 5).  She also noted that after work she wore very wide 
tennis shoes to avoid any pinching of the toes (T. at p. 5).  

VA medical examination in August 1998 revealed that previous 
VA examination in May 1996 indicated that the left fifth toe 
had a scar and normal range of motion of the metatarsal 
phalangeal joints.  X-rays at that time of the left foot were 
interpreted to reveal negative findings.  At this time, the 
veteran reported that her clinical status with respect to the 
left foot had not changed significantly since her previous 
examination.  She related that she worked in a desk-type 
position and that there was some pain when the dorsal aspect 
of her great toes brushed against her shoes.  She further 
reported increased calluses on the dorsal aspect of her toes.  

Physical examination of the left foot revealed dorsal scars 
over the second, third and fifth toes, and that the second 
and third toes had 2 centimeter by 1 millimeter hypopigmented 
flat scars which were nontender and nonadherent.  The fifth 
toe had a 1 centimeter by 1 millimeter hypopigmented flat 
scar which was nontender and nonadherent.  The second, third 
and fifth toes had dorsiflexion of 35 degrees and plantar 
flexion of 10 degrees.  No excessive callosities were noted 
over the toes.  There was also no tenderness to palpation of 
the toes and no gross deformities were appreciated.  No 
"Deluca" factors were identified, and X-rays were 
interpreted to reveal the resection of the distal end of the 
proximal phalanges and the proximal end of the middle 
phalanges of the second and third toes with overall good 
alignment.  The overall impression was status post surgery on 
the left foot-second, third and fifth toes.


Analysis

The Board notes that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board has also reviewed the evidence with respect to this 
claim.  The disability is currently rated under Diagnostic 
Code 5284 at 10 percent for moderate impairment.  

Diagnostic Codes relating to left ankle disability and 
limited motion are not for application since the veteran has 
been granted service connection for residuals of disability 
connected with the left second, third and fifth toes, and 
there is no medical evidence relating any loss of ankle 
motion to the veteran's service-connected left foot 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  

Similarly, Diagnostic Code 5270 is not for application.  
Diagnostic Code 5284 would permit the assignment of a 20 
percent evaluation if there is a finding that the veteran's 
postoperative residuals of a left foot disability, fifth toe 
osteotomy and second and third toe arthroplasties, has caused 
moderately severe impairment of her left foot since September 
1995.

However, the Board notes that there is no diagnosis of DJD 
with respect to the veteran's left foot disorder and no 
current evidence of limitation of motion connected with the 
bones of the foot.  Consequently, giving the veteran the 
benefit of the doubt, the regional office (RO) must have 
permitted a 10 percent rating for the veteran's left foot 
disability based on the veteran's general reports of pain 
based on functional use and the May 1996 medical finding of 
redness in the area of the left fifth toe.  

Therefore, the Board finds that the level of disability as to 
the left foot does not more nearly approximate the criteria 
of moderately severe impairment of the left foot under 
Diagnostic Code 5284.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7.  Thus, a 20 percent evaluation is not warranted.  
Likewise, the current medical evidence of separate and 
distinct symptoms relating to the bones and/or deformity of 
the left foot would not be supportive of a 30 percent 
evaluation for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board notes that the veteran is clearly not entitled to a 
40 percent evaluation under Diagnostic Code 5284 as there has 
been no medical evidence that the veteran has actually or 
effectively lost the use of her left foot.

Further, the Board has considered whether the veteran could 
be accorded a separate 10 percent rating for a tender scar, 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, or for 
impairment for the part affected under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, but has found that the veteran's scars 
on the left foot have not been found to be tender, painful, 
or to otherwise produce disability.  In addition, the Court 
has interpreted 38 U.S.C.A. § 1155 as implicitly containing 
the concept that all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
notwithstanding 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  In Esteban, however, the Court ruled 
that the critical element is that none of the manifestations 
of each such disability could be duplicative of or 
overlapping with the symptomatology of any of the other 
disabilities in question; instead, each must be separate and 
distinct in nature.  Id. at 262.

In the veteran's case, the service-connected left foot 
disability is to be evaluated as 10 percent under 38 C.F.R. 
Part 4, Code 5284, which focuses on the degree of impairment 
of a foot injury as a whole.  The Board finds that the 
veteran's surgical scars are clearly part and parcel, and not 
separate and distinct from the veteran's service-connected 
left foot disability.  As such, the assignment of a separate 
10 percent rating is contrary to the rules prohibiting 
pyramiding, embodied in 38 C.F.R. § 4.14.  

The Board further notes that to the extent that the veteran 
has noted an increase in foot calluses or "bunions" during 
the winter and thus the implication that remand might be 
considered appropriate for additional examination at the time 
of greatest exacerbation under Ardison v. Brown, 6 Vet. App. 
405 (1994), the Board finds that the record does not support 
a remand for this purpose.  More specifically, the Board 
notes that while the most recent medical examination was 
conducted in the summer, the previous examination was 
conducted in the spring, at which time the Board finds that 
any increase in disability would still have been readily 
apparent.  In fact, the Board notes that it was the spring 
examination which revealed the redness around the veteran 
fifth toe which was a factor in the RO's decision to increase 
the evaluation for this disorder to 10 percent.

Finally, the Board also agrees with the RO's determination 
that a higher rating was also not appropriate under 38 C.F.R. 
§ 3.321(b).  As to the disability picture presented, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in employment in 
this case is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Although the veteran has indicated that she has constant pain 
in her left foot which is apparently aggravated by walking 
and standing, the 10 percent rating currently assigned 
accounts for what is considered the average impairment of 
earning capacity for veterans with this type of disability.  
The regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.

The Board additionally notes that this determination is based 
not only upon the current level of disability produced by 
this disability, but on the level of disability from 
September 1995, the effective date of the grant of service 
connection by the RO in the rating decision of March 1996.  
See Fenderson v. West, supra.  Should the severity of this 
disability increase in the future, she may apply for an 
increased rating.


III.  Entitlement to service connection 
for bunions of the left foot.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records reflect that in December 1991, the 
veteran complained of persistent corns/calluses of the small 
toes.  At this time, the veteran reported painful bilateral 
fifth toes for the previous three years which were getting 
worse.  

Examination revealed pain on palpation of the fifth toes and 
hyperkeratosis of the fifth toes.  The assessment was heloma 
decorum of the fifth toe bilaterally.  Approximately two 
weeks later, the veteran continued to report persistent 
callous/corn bilateral pain of the small toes despite changes 
of shoes and shaving with over-the-counter medication.  
Examination revealed calluses on the lateral toes 
bilaterally.  

Service medical records reveal that the veteran called in 
February 1992 wanting to reschedule a surgery that was to 
involve the arthroplasty of the fifth toes.  Examination at 
this time revealed painful fifth toes.  The assessment was 
contracted and deformed fifth toes.  In April 1992, it was 
noted that the veteran again called to reschedule surgery 
related to her fifth toes, and examination revealed painful 
fifth toes.  The assessment was contracted and deformed fifth 
toes.  

Examination in June 1992 again revealed painful fifth toes 
with hyperkeratosis.  The assessment was heloma decorum of 
the fifth toes and although it was noted that the veteran had 
requested surgical correction for her bilateral fifth toe 
problem, the plan was to also cast the veteran for orthotics.  
The veteran was also noted to have excessive pronation.  

As was noted previously, in July 1992, the veteran underwent 
left second and third arthroplasty and left fifth osteotomy 
in July 1992.  A service pathology report revealed contracted 
and deformed second, third and fifth toes.

In September 1992, service medical records reflect that the 
veteran called in regarding right bunion surgery.  
Examination at this time revealed a painful right metatarsal 
phalangeal joint, and the assessment was hallux valgus with 
bunion deformity on the right.  It was also noted that the 
veteran was advised of possible surgical dates.

Post service private and BAFB treatment records do not 
contain findings or treatment with respect to bunions of the 
left foot.

VA medical examination in May 1996 revealed that the veteran 
had reportedly developed excessive callosities on the left 
fifth toe and had these trimmed down in 1992.  The overall 
diagnosis included status postoperative left fifth toe 
osteotomy.

As was already noted, the veteran testified in August 1997 
that she had had surgery on the second, third and fifth toes 
on the left foot (T. at pp. 3-4).  The second and third toes 
were fused and the veteran indicated that the surgery was 
performed because of the problem she was having with bunions 
(T. at p. 4).  She further indicated that she continued to 
have pain in her foot and that this was dependent on her 
footwear (T. at p. 4).  With regular shoes, while the second 
and third toes did not bother her, she reported that the 
fourth toe would still rub on the top of the shoe (T. at p. 
4).  After work, she took the shoes off on the drive home and 
when walking into the house (T. at p. 4).  At that time, she 
would limp because of the pain (T. at p. 4).  The summer was 
better on her foot because she could wear sandals (T. at p. 
4).  

The veteran indicated that she was still having problems with 
bunions and that this depended on the shoes she was wearing 
(T. at p. 5).  In the summer, they were mild, but in the 
winter, they were more troubling (T. at p. 5).  The veteran 
described her foot condition as moderate to severe, because 
of the pain and swelling she experienced with activity (T. at 
p. 5).  She also noted that after work she wore very wide 
tennis shoes to avoid any pinching of the toes (T. at p. 5).  
The veteran confirmed that she was claiming service 
connection for bunions of the left foot (T. at p. 5).

VA medical examination in August 1998 revealed that previous 
VA examination in May 1996 indicated that the left fifth toe 
had a scar and normal range of motion of the metatarsal 
phalangeal joints.  The overall impression was status post 
surgery on the left foot-second, third and fifth toes.


Analysis

The Board has also considered the evidence relevant to this 
claim, and finds that it shows no current diagnosis of or 
disability with respect to bunions of the left foot.  While a 
bunion related to hallux valgus of the right first metatarsal 
phalangeal joint was noted during service, such a bunion was 
not noted with respect to the veteran's left foot either 
during or after service, and the VA medical examinations in 
1996 and 1998 do not reveal findings of bunions of the left 
foot, a diagnosis of bunions of the left foot, or disability 
arising out of bunions of the left foot.  

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to this claim.

The Board recognizes that the veteran has made an effort to 
submit evidence that she currently has bunions of the left 
foot which are related to service by way of testimony and 
evidentiary assertions.  However, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  


In other words, since the veteran has had no medical 
training, her assertion that she currently has bunions of the 
left foot which are related to certain symptoms she 
experienced in service, carries no weight.  See Espiritu v. 
Derwinski, supra.  

Further, while the Board has noted the appellant's argument 
that she experiences bunions at certain times of the year, 
the Board must again point out that, under the governing case 
law, a grant of service connection must be based upon 
existing or "present disability," not upon speculation as 
to potential future disability.  "...[I]t is clear that 
allegations of a future disability are not sufficient for an 
award of compensation....  Degmetich, 104 F.3d. at 1331.

In the event that there is a diagnosis of bunions of the left 
foot at some point in the future, the veteran may then 
proceed to submit an appropriate application to reopen her 
claim, at which time she should also provide the medical 
evidence necessary to link any such diagnosed disability to 
service or to service-connected disability.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for bunions 
of the left foot is not well grounded, the doctrine of 
reasonable doubt has no application to her claim.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for bunions of the 
left foot, VA has no duty to assist the appellant in 
developing her case.


ORDER

An increased rating for cystitis with bladder adhesions from 
December 1992 is denied.

An increased rating for postoperative residuals of a left 
foot disability, fifth toe osteotomy and second and third toe 
arthroplasties, from September 1995, is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bunions of the left 
foot, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

